                                            Case 5:20-cv-08624-LHK Document 111 Filed 07/30/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7

                                   8        ABCELLERA BIOLOGICS INC, et al.,                   Case No. 20-cv-08624-LHK (VKD)
                                                                                                        20-cv-08626-LHK (VKD)
                                                           Plaintiffs,                                  20-cv-08627-LHK (VKD)
                                   9
                                                    v.                                         ORDER RE JULY 13, 2021
                                  10
                                                                                               DISCOVERY DISPUTE
                                  11        BERKELEY LIGHTS, INC.,
                                                                                               Re: Dkt. No. 102
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiffs AbCellera Biologics, Inc. and The University of British Columbia (collectively,

                                  15   “Plaintiffs”) and defendant Berkeley Lights, Inc. (“Berkeley Lights”) ask the Court to resolve their

                                  16   dispute concerning Plaintiffs’ refusal to produce documents responsive to Berkeley Lights’s

                                  17   Request No. 12. Dkt. No. 102.1 The Court finds this dispute suitable for resolution without oral

                                  18   argument. Civil L.R. 7-1(b).

                                  19             For the reasons explained below, the Court denies Berkeley Lights’s request for an order

                                  20   compelling discovery.

                                  21   I.        BACKGROUND
                                  22             In these consolidated actions, Plaintiffs contend that Berkeley Lights infringes several

                                  23   patents relating to the use of microfluidic devices for assays in the discovery of antibodies for the

                                  24   treatment of disease, and methods for isolating antibody sequences of interest. See Dkt. No. 98 at

                                  25   2. Plaintiffs have identified Berkeley Lights’s Beacon® system as an accused instrumentality and

                                  26   allege that Berkeley Lights infringement is willful. Dkt. No. 1 (-8624) ¶¶ 41, 64, 86; Dkt. No. 10

                                  27

                                  28   1
                                           Unless otherwise noted, all citations are to the docket of the lead case.
                                             Case 5:20-cv-08624-LHK Document 111 Filed 07/30/21 Page 2 of 5




                                   1   (-8626) ¶¶ 42, 65, 86, 110; Dkt. No. 11 (-8627) ¶¶ 45, 66, 87, 108, 131, 155, 176, 198. Berkeley

                                   2   Lights denies the allegations of infringement and alleges that all asserted patents are invalid and

                                   3   unenforceable due to inequitable conduct. Dkt. No. 106 (-8624); Dkt. No. 73 (-8626); Dkt. No. 75

                                   4   (-8627).

                                   5            As relevant to this dispute, Berkeley Lights asks for an order compelling Plaintiffs to

                                   6   produce documents responsive to Plaintiffs’ Request No. 12, which asks for:

                                   7                   All Documents referring or relating to the date(s) on which or the
                                                       circumstances under which You first became aware of the Beacon®
                                   8                   system or any documents, including scientific articles or patent
                                                       applications, concerning the Beacon® system.
                                   9

                                  10   Dkt. No. 102 at 1. Plaintiffs principally object to this request on the ground that the discovery is

                                  11   not relevant to any issue in the case. Id. at 3.

                                  12   II.      DISCUSSION
Northern District of California
 United States District Court




                                  13            A party may obtain discovery of any matter that is relevant to a claim or defense and that is

                                  14   “proportional to the needs of case, considering the importance of the issues at stake in the action,

                                  15   the amount in controversy, the parties’ relative access to relevant information, the parties’

                                  16   resources, the importance of the discovery in resolving the issues, and whether the burden or

                                  17   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                  18   Berkeley Lights offers several arguments for why it believes this discovery is relevant.

                                  19            First, Berkeley Lights argues that Plaintiffs’ first awareness of Beacon® system is relevant

                                  20   to Plaintiffs’ claim that Berkeley Lights’s infringement was willful because Plaintiffs filed the

                                  21   asserted patents after the commercial release of the accused system. Dkt. No. 102 at 2. The Court

                                  22   is puzzled by this argument. The fact that a defendant offered an accused product in the market

                                  23   before the defendant had knowledge of the patent or before the patent had even issued may be

                                  24   evidence that the defendant’s conduct was not willful, but the Court does not understand how the

                                  25   plaintiff’s knowledge of the accused product in advance of a patent’s filing or issuance has any

                                  26   bearing on the defendant’s willfulness or lack thereof. The Court agrees with Plaintiffs that no

                                  27   authority supports Berkeley Lights’s theory on this point. See id. at 3-4.

                                  28            Second, Berkeley Lights argues that the discovery is relevant to establishing when
                                                                                          2
                                          Case 5:20-cv-08624-LHK Document 111 Filed 07/30/21 Page 3 of 5




                                   1   Plaintiffs “knew or should have known of potential infringement.” Id. at 2. Here, Berkeley Lights

                                   2   relies on the determination in Sun Microsystems Inc. v. Network Appliance, No. C-08-01641 EDL,

                                   3   2009 WL 5125817, at *6 (N.D. Cal. Dec. 21, 2009) that evidence concerning a plaintiff’s early

                                   4   knowledge of the accused product is relevant to “infringement and laches, and therefore

                                   5   damages.” Id. Plaintiffs respond that laches is no longer an available defense, in view of the

                                   6   Supreme Court’s decision in SCA Hygiene Prod. Aktiebolag v. First Quality Baby Prod., LLC, 137

                                   7   S. Ct. 954, 967 (2017) (abrogating A.C. Aukerman Co. v. R. L. Chaides Construction Co., 960

                                   8   F.2d 1020 (Fed. Cir. 1998), and therefore, Plaintiffs’ first awareness of Berkeley Lights’ potential

                                   9   infringement is not relevant to any laches defense at issue in the case. Dkt. No. 102 at 4. Berkeley

                                  10   Lights does not contest this point. However, it contends that evidence showing periods of time

                                  11   during which Plaintiffs knew of the Beacon® system and yet did not assert that the system

                                  12   infringed its patents “could lend itself to inferences that Plaintiffs had concluded there was no
Northern District of California
 United States District Court




                                  13   infringement, or that [Plaintiffs] did not think the patents were valuable enough.” Id. at 2. While

                                  14   there may be circumstances in which such inferences could be drawn, Berkeley Lights does not

                                  15   explain how Plaintiffs’ knowledge of the Beacon® system would support any such inferences

                                  16   here. Plaintiffs say that they attempted to discuss their infringement claims with Berkeley Lights

                                  17   for over nine months and filed the consolidated actions only after those efforts were unsuccessful.

                                  18   Id. at 4. In addition, Plaintiffs point out that for some asserted patents, Plaintiffs filed their

                                  19   complaint only days after the patent issued. Id. Berkeley Lights does not contradict any of these

                                  20   assertions; indeed, it acknowledges that Plaintiffs did not assert infringement of Plaintiffs’ earlier

                                  21   issued patents. Id. at 2. On the present record, the Court is not persuaded that Plaintiffs’ decision

                                  22   to not assert that the Beacon® system infringes the earlier patents supports an inference that

                                  23   Plaintiffs also believe the system does not infringe the later-issued patents or that those later-

                                  24   issued patents are not valuable.

                                  25           Third, Berkeley Lights argues that the discovery is relevant to its contention that Plaintiffs’

                                  26   claims and conduct in these actions render the consolidated cases “exceptional” pursuant to 35

                                  27   U.S.C. § 285. Apart from a cryptic reference to “noninfringement, invalidity, and unenforceability

                                  28   issues” (id.), Berkeley Lights does not explain why it believes Plaintiffs’ “diligence” is at issue or
                                                                                           3
                                          Case 5:20-cv-08624-LHK Document 111 Filed 07/30/21 Page 4 of 5




                                   1   how Plaintiffs’ first awareness of the Beacon® system could otherwise support an exceptional

                                   2   case finding. To the extent Berkeley Lights suggests that information relating to Plaintiffs’ pre-

                                   3   suit investigation is relevant and discoverable as a matter of course whenever a party invokes 35

                                   4   U.S.C. § 285, the Court disagrees with that proposition. See Octane Fitness, LLC v. ICON Health

                                   5   & Fitness, Inc., 572 U.S. 545, 554 (2014) (“[A]n ‘exceptional’ case is simply one that stands out

                                   6   from others with respect to the substantive strength of a party's litigating position (considering

                                   7   both the governing law and the facts of the case) or the unreasonable manner in which the case

                                   8   was litigated.”) (emphasis added); Nova Chemicals Corp. (Canada) v. Dow Chem. Co., 856 F.3d

                                   9   1012, 1018 (Fed. Cir. 2017) (“We agree, as a general matter, that the extent of a party’s pre-suit

                                  10   investigation or how fervently it believed in its allegations does not affect the objective strength of

                                  11   that party’s litigating position.”). Rather, Berkeley Lights must articulate some justification for

                                  12   why the requested discovery is relevant to its claim that Plaintiffs’ litigating position or conduct in
Northern District of California
 United States District Court




                                  13   the litigation renders these cases “exceptional.”

                                  14          Fourth, Berkeley Lights argues that documents responsive to Request No. 12 “may also be

                                  15   relevant to [its] inequitable conduct claims.” Dkt. No. 102 at 3. Again, Berkeley Lights does not

                                  16   explain how Plaintiffs’ knowledge of the Beacon® system relates to its inequitable conduct

                                  17   claims. Plaintiffs assert, without contradiction, that all of the asserted patents claim priority to

                                  18   applications filed in 2010 and that these applications pre-date the Beacon® system by six years.

                                  19   Id. at 4. A claim of inequitable conduct based on a failure to disclose prior art requires clear and

                                  20   convincing evidence that the applicant made a deliberate decision to withhold a known material

                                  21   reference. Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1290 (Fed. Cir. 2011). If

                                  22   the Beacon® system is not prior art (and Berkeley Lights does not say that it is), the Court does

                                  23   not understand how Plaintiffs’ knowledge of it could support an alleged failure to disclose

                                  24   material information during prosecution. See id. at 1291 (“This court holds that, as a general

                                  25   matter, the materiality required to establish inequitable conduct is but-for materiality. When an

                                  26   applicant fails to disclose prior art to the PTO, that prior art is but-for material if the PTO would

                                  27   not have allowed a claim had it been aware of the undisclosed prior art.”). To the extent Berkeley

                                  28   Lights suggests Plaintiffs deliberately drafted claims to cover the Beacon® system, that conduct
                                                                                           4
                                          Case 5:20-cv-08624-LHK Document 111 Filed 07/30/21 Page 5 of 5




                                   1   standing alone would not support a claim for inequitable conduct. Kingsdown Med. Consultants,

                                   2   Ltd. v. Hollister Inc., 863 F.2d 867, 874 (Fed. Cir. 1988) (“[T]here is nothing improper, illegal or

                                   3   inequitable in filing a patent application for the purpose of obtaining a right to exclude a known

                                   4   competitor’s product from the market; nor is it in any manner improper to amend or insert claims

                                   5   intended to cover a competitor’s product the applicant’s attorney has learned about during the

                                   6   prosecution of a patent application.”); but cf. Synthes USA, LLC v. Spinal Kinetics, Inc., 734 F.3d

                                   7   1332, 1341 (Fed. Cir. 2013) (“While broadening claims during prosecution to capture a

                                   8   competitor’s products is not improper, the written description must support the broadened

                                   9   claims.”).

                                  10   III.   CONCLUSION
                                  11          Because Berkeley Lights has not demonstrated that documents responsive to Request No.

                                  12   12 would be relevant to any claim or defense in these cases, the Court will not require Plaintiffs to
Northern District of California
 United States District Court




                                  13   provide this discovery. The Court does not reach Plaintiffs’ objections based on privilege.

                                  14   Berkeley Lights’s request for an order compelling production is denied.

                                  15          IT IS SO ORDERED.

                                  16   Dated: July 30, 2021

                                  17

                                  18
                                                                                                    VIRGINIA K. DEMARCHI
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
